Case 1:17-cr-00404-KAM Document 339 Filed 01/27/20 Page 1 of 2 PageID #: 1435




                                                              January 27, 2020

VIA ECF

Honorable Kiyo A. Matsumoto
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re.     United States v. Dilber Kukic, Crim. No. 17-404 (KAM)

Dear Judge Matsumoto:

        We write jointly with the Government pursuant to this Court’s January 24, 2020 Order
directing the parties to submit a status letter by today, January 27, 2020 concerning the Pre-Trial
Services Agency’s request to revoke Mr. Kukic’s bail and lodge an arrest warrant to serve as a
detainer. The Government and defense counsel are in agreement that Mr. Kukic’s trial in New
York State Supreme Court, conviction and jail sentence are all possibilities that had been discussed
and foreseen. Indeed, one of the reasons for adjourning the Federal case before Your Honor was
precisely because of the State matter, which was far older than the instant case and which involved
almost 100 witnesses. Therefore, there are no circumstances which have unexpectedly changed
as a result of the State conviction. As a result, the parties submit that no action should be taken at
this time.

        As referred to above, the natural gas explosion and deadly fire leading to Mr. Kukic’s State
case occurred in March 2015, two years prior to the offense conduct in the instant case. Indeed,
Mr. Kukic was arrested in February 2016 in connection with the natural gas explosion. Therefore,
by the time he was arrested in the instant case, everyone – the Court, Probation Department and
the Government – knew there was a substantial State prosecution against Mr. Kukic, which could
have, and in fact has, resulted in a prison sentence. Therefore, there is truly no changed
circumstances or new information in the fact that he has been convicted in the State matter and
sentenced to a jail term. As a result, there should be no change in his release conditions as he is
Case 1:17-cr-00404-KAM Document 339 Filed 01/27/20 Page 2 of 2 PageID #: 1436




no more likely to flee or be a danger than he was previously. It is also worth noting that at the
time of his guilty plea in the instant case, he had already been convicted on Manslaughter in the
Second Degree and other charges and was awaiting sentencing, which occurred about a week after
his guilty plea before Your Honor.

        Mr. Kukic is currently scheduled to be sentenced on April 8, 2020 to which we expect he
will be brought to Court pursuant to a writ and returned to the State system immediately following
the imposition of sentence.

       Thank you for your courtesy in this and all other matters.

                                                            Respectfully submitted,


                                                              /s/
                                                            Joshua D. Kirshner
                                                            Marc Agnifilo

cc:    Counsel for the Government (via ECF)
